Citation Nr: 1019812	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-34 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 through May 
1969.  He died in November 2004 and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  As of February 2007, the Appellant's 
claims file was transferred and certified for appeal at the 
VA RO in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the appellant with Hupp 
notice and to obtain an adequate VA medical opinion.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009).  As part of that notice, VA must inform 
the claimant of the information and evidence he or she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his or her behalf.  In addition, VA 
must advise a claimant to provide any additional evidence in 
his or her possession that pertains to the claim.  See 38 
U.S.C.A. § 3.159(b)(1) (2009).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that in the context of a claim for DIC 
benefits, a VCAA notice must include: (1) a statement of the 
conditions, if any, for which a Veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2009).  The RO did provide notice to the appellant in the 
April 2005 VCAA letter that the evidence for a cause of death 
claim must show "the veteran died from a service-connected 
injury or disease."  However, in light of the subsequent 
Court decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
a more detailed notice must be provided.

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  

The appellant contends that the Veteran's death is related to 
his service-connected PTSD.  The Veteran's death certificate 
reflects that he died in November 2004 from the immediate 
cause of heart failure.  There were no other significant 
conditions or underlying causes listed.  

In February 2010, a VA examiner opined that the Veteran's 
PTSD did not materially contribute to his heart disease as it 
"appeared to be well controlled with euthymic mood a few 
weeks prior to the [V]eteran's death."  The examiner cited 
several VA treatment notes dated in January 2003, and July 
2004 and October 2004 in support of her conclusion.  
Specifically the examiner relied on the Veteran's October 
2004 individual treatment note wherein he was found to be 
"calm and euthymic" and the Veteran reported a more 'laid 
back' and non-aggressive mood.  

While the Board acknowledges that the most recent treatment 
note showed some improvement with respect to the Veteran's 
mental health condition, the examiner's report only takes 
into consideration the brief several week period immediately 
preceding the Veteran's death when rendering her 
determination.  The VA opinion does not take into 
consideration the entirety of the Veteran's clinical records 
pertaining to his service-connected PTSD and PTSD related 
symptoms.  The Board notes that the Veteran was service-
connected for PTSD at 100 percent, effective from October 
1999.  Earlier VA treatment records show the Veteran's PTSD 
to be chronic and severe.  In addition, the August 2000 
treatment record reflects that the Veteran suffered from 
intrusive anxiety as a result of PTSD related combat memories 
and nightmares.  It is unclear whether the Veteran's high 
level of anxiety may have contributed and further accelerated 
and exacerbated the Veteran's heart condition.  

If VA undertakes to provide a medical examination, the Board 
must ensure that such examination is adequate.  See Barr v. 
Nicholson, 21 Vet. 303, 311.  In this case, the Board does 
not find the VA examiner's opinion to be adequate as the 
medical examiner did not take into consideration the entirety 
of the clinical evidence when issuing her opinion.  As it is 
unclear whether the Veteran's service-connected PTSD might 
have been a contributory cause of his death, a remand is 
necessary for a VA opinion.  38 C.F.R. § 3.159(c)(4)(i).  



Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should provide the appellant 
with VCAA notice pursuant to Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.	The Veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, and specifically all treatment 
records concerning the Veteran's PTSD.  
After a review of all relevant records, 
the examiner must comment as to whether 
it was at least as likely as not that 
the Veteran's PTSD was a principal or 
contributory cause of his death.  The 
Board is particularly interested in 
ascertaining whether the Veteran's PTSD 
symptoms accelerated and/or exacerbated 
the Veteran's heart condition.  

(The term "contributory cause of death" 
means one inherently not related to the 
principal cause; which contributed 
substantially or materially to cause 
death; which combined to cause death; 
or which aided or lent assistance to 
the production of death.  It is not 
sufficient that a disorder, may have 
casually shared in producing death, but 
rather there must be a causal 
connection.)



(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the claims file, 
or in the alternative, the claims file, 
must be made available to the examiner 
for review.

3.	After the above development has been 
completed, the RO should review all the 
evidence of record, in readjudicating 
the appellant's claim.  If the claim 
remains denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


